TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED JANUARY 6, 2016



                                      NO. 03-14-00463-CV


                             Don Titel and Carol Titel, Appellants

                                                 v.

                       Morris G. Melchor and Lisa Melchor, Appellees




     APPEAL FROM COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
        BEFORE JUSTICES PURYEAR, PEMBERTON, AND BOURLAND
  AFFIRMED ON MOTION FOR REHEARING -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment signed by the trial court on June 30, 2014. The Court’s

opinion and judgment dated November 18, 2015 are withdrawn. Having reviewed the record and

the parties’ arguments, the Court holds that there was no reversible error in the judgment.

Therefore, the Court affirms the trial court’s judgment. Appellants shall pay all costs relating to

this appeal, both in this Court and the court below.